89 F.3d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Plaintiff-Appellee,v.Darby Lee HAGER, Defendant-Appellant.
No. 96-1225.
United States Court of Appeals, Eighth Circuit.
Submitted:  June 11, 1996.Filed:  June 27, 1996.

Before MORRIS, SHEPPARD, ARNOLD and FLOYD R. GIBSON, Circuit Judges, and ROSENBAUM,* District Judge.
PER CURIAM.


1
Darby Lee Hager appeals his conviction for committing bank larceny in violation of 18 U.S.C. § 2113(b) (1994).   His sole ground for reversal is premised upon an allegation of plain error.   Having carefully reviewed the record and the parties' briefs, we conclude that the district court1 did not commit plain error in this case.   Because an opinion would lack precedential value, we summarily affirm.   See 8th Cir.  R. 47B.



*
 The HONORABLE JAMES M. ROSENBAUM, United States District Judge for the District of Minnesota


1
 The HONORABLE MICHAEL J. MELLOY, Chief United States District Judge for the Northern District of Iowa